Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/27/2020 have been fully considered but they are not persuasive. 
Applicant states:
“For example, the Office action appears to interpret the machine frame (reference sign 12) of the transfer press in Knight as a ram (with a ram head and ram foot). Knight's machine frame (12) comprises an "extending crown" (14), "side walls" (16), and "mounting feet" (18) (cf. col. 4, 11. 1-4). 
Applicant respectfully submits that the Office action's proposed interpretation of Knight is incorrect, as there are significant differences between the functions of a machine frame and a ram within the design of a (transfer) press. The machine frame (or press frame) is used to absorb forces, to guide the press ram exactly, and to fix drive and attachment parts. In contrast, a press ram is AMENDMENT Page 9US 16/097,260 Docket: 09711.024US1used to hold tools (e.g. punches) and is subject to a movement caused by a drive that is preferably mounted in the machine frame. 
Furthermore, a person of ordinary skill in the art would not understand or interpret Knight's machine frame (12) in the manner suggested in the Office action. This is because a ram head is explicitly defined by the term "ram" (22). A person skilled in the art would therefore not interpret the design of the machine frame (12, 14, 16 and 18 in Knight) as a ram. 
Knight notably does not teach or suggest a single ram foot onto which the lower tools are installed. Instead, the lower tools in Knight are driven individually via a camshaft (see FIGS. 1-2). 
Accordingly, Knight does not teach or suggest that the ram head and the ram foot are rigidly connected to one another to form a ram, as in claim 1. And, as the Office action acknowledges (p. 5), Burdean also does not teach these feature(s). Because neither Burdean, nor Knight, whether alone or in combination, teach, disclose, or suggest, the referenced feature(s) of claim 1, claim 1 is patentable over the combination proposed in the Office action. Reconsideration of the rejection and allowance of the present claims is thus respectfully requested.”

However, Examiner does not interpret the machine frame (reference sign 12) of the transfer press in Knight as a ram (with a ram head and ram foot). Examiner interprets 22 as the ram, as stated in the previous Office Action. 14 of Knight is interpreted as the ram head. 18 of Knight is interpreted as the ram foot. 14 and 18 are rigidly connected via 16. Without the rigid connection via 16, a functioning ram (22) would not be operably formed. Therefore, Knight does teach the ram head .
Drawings
The drawing objections of the previous Office Action have been remedied by the amended claims. As such the drawing objections of the previous Office Action have been withdrawn.
Claim Objections
The claim objections of the previous Office Action have been remedied by the amended claims. As such the claim objections of the previous Office Action have been withdrawn.
Claim Rejections - 35 USC § 112
The 112 rejections of the previous Office Action have been remedied by the amended claims. As such the 112 rejections of the previous Office Action have been withdrawn.
Claim Rejections - 35 USC § 101
The 101 rejection of the previous Office Action have been remedied by the amended claims. As such the 101 rejections of the previous Office Action have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4562719A, herein referred to as Burdean, and further in view of US4655071A, herein referred to as Knight.
Regarding Claim 1, Burdean discloses a transfer press (10) for carrying out at least two forming and demoulding steps at a work piece (14), comprising a tool block on a press table (36) having at least two dies (48,64) for receiving the work piece (14), a transfer system for transferring the work piece (14) between the dies (48, 64) (See col. 3, line 66- col. 4, line 2), and at least two upper tools (44, 62) and at least two lower tools (ejector pins, 39) that can perform relative movement to the press table (36), so that
in a first forming step, the work piece (14) can be reshaped by a first upper tool (44) in a first die (48),
in a first demoulding step, the work piece (14) can be removed from the die (48) by a first lower tool (39),
in a transfer step, the work piece (14) can be aligned by the transfer system (10) to a second die (64),
in a second forming step, the work piece (14) can be reshaped by a second upper tool (62) in the second die (64) and in a second demoulding step, the work piece (14) can be removed from the second die (64) by a second lower tool (39). (See col. 3, line 14- col. 4, line 2) (See Fig. 1 & 2)
Budrean is silent in that the upper tools are installed on a ram head, the lower tools are installed on a ram foot, and the ram head and the ram foot are rigidly connected to one another to form a ram.
Knight teaches an analogous transfer press wherein upper tools are installed on a ram head (14), lower tools are installed on a ram foot (18), and the ram head and ram foot are rigidly connected to one another (via side walls 16) to form a ram (22), for the purpose of increasing strength and rigidity of the transfer press (See col. 3, line 66- col. 4, line 20), thereby meeting the limitation of the claimed ram head, ram foot, and ram configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the device, as disclosed by Burdean, with the ram head, ram foot, and ram configuration, as taught by Knight, in order to provide improved strength and rigidity of the transfer press.
Regarding Claim 2, Burdean in view of Knight discloses transfer press according to claim 1, characterised in that the ram head (14 of Knight) and the ram foot (18 of Knight) by means of two side parts (16 of Knight) are rigidly interconnected (See Fig. 1 of Knight) (See col. 3, line 66- col. 4, line 20 of Knight).
Regarding Claim 3, Burdean in view of Knight discloses transfer press according to claim 2, characterised in that the ram head (14 of Knight), the ram foot (18 of Knight) and the press table (36 of Burdean) are present in one plane (See Fig 1 of Knight) and the side parts (16 of Knight) have a C-shape (See Fig. 1 of Knight), so that the side parts (16 of Knight) are guided from the ram head (14 of Knight) to the ram foot (18 of Knight) in front of or behind the press table (36 of Burdean) (See Fig. 1 of Knight).
Regarding Claim 4, Burdean in view of Knight discloses transfer press according to claim 1, characterised in that the ratio of the width to the height of the ram (22 of Knight) is 1 to at least 0.5 (See Fig. 1, Fig. 4. Of Knight).
Regarding Claim 5, Burdean in view of Knight discloses transfer press according to claim 1, characterised in that the transfer press has a central drive motor (34 of Knight) as a starting point of a drive train, which controls the movement of the ram via at least one connecting rod (28 of Knight) (See col. 5, line 54-col. 6, line 14 of Knight).
Regarding Claim 6, Burdean in view of Knight discloses transfer press according to claim 5, characterised in that two connecting rods (28 & 38 of Knight) on the ram head (14 of Knight) are installed and transmit the movement of the drive train to the ram (22 of Knight).
Regarding Claim 7, Burdean in view of Knight discloses transfer press according to claim 1, characterised in that the ram head (14 of Knight) and the ram foot (18 of Knight) are guided in a press frame (12 of Knight) by means of linear bearing (45 of Knight).
Regarding Claim 8, Burdean in view of Knight discloses transfer press according to claim 7, characterised in that the linear bearings (45 of Knight) are roller circulating units (45 of Knight).
Regarding Claim 9, Burdean in view of Knight discloses transfer press according to claim 1, characterised in that the transfer press comprises four linear bearing (45 of Knight) which each guide the ram head (14 of Knight) and the ram foot (18 of Knight) laterally in a press frame (12 of Knight).
Regarding Claim 12, Burdean in view of Knight discloses transfer press according to claim 1, characterised in that the transfer system comprises a swing body (See Claim 1 of Knight, “transfer means mounted on said frame and extending within said die set for carrying a workpiece sequentially in a predetermined manner to each of said work stations”)
Regarding Claim 13, Burdean in view of Knight discloses transfer press according to claim 1, characterised in that the transfer press comprises at least two groups with at least two upper tools (44, 62 of Burdean) as well as at least two groups with at least two lower tools (39 of Burdean) that are aligned therewith (See Fig. 1 of Burdean), so that the transfer press can process work pieces in at least two tracks simultaneously (See col. 3, lines 20-31 of Burdean).
Regarding Claim 14, Burdean in view of Knight discloses transfer press according to claim 1, characterised in that
the transfer press is capable of forming bowl-shaped work pieces made of sheet metal (See col. 2, lines 8-10 of Burdean).
Regarding Claim 15, Burdean in view of Knight discloses a method for using of a transfer press according to claim 1 for forming cup-shaped work pieces made of sheet metal (See Claim 1 of Burdean) (See col. 2, lines 8-10 of Burdean), comprising:
(i) a first forming step,  wherein the work piece (14 of Burdean) is formed by a first upper tool (44 of Burdean);
(ii) a first demoulding step, wherein the work piece (14 of Burdean) is demoulded from the die (48 of Burdean) by a first lower tool (39 of Burdean);
(iii) a transfer step, wherein the work piece (14 of Burdean) is aligned by the transfer system (10 of Burdean) toward a second die (64 of Burdean);
(iv) a second forming step, wherein the work piece (14 of Burdean) is formed in the second die (64 of Burdean)  by a second upper tool (62 of Burdean) in the second die (64 of Burdean); and 
(14 of Burdean) is demoulded from the second die (64 of Burdean) by a second lower tool (39 of Burdean).

Regarding Claim 16, Burdean in view of Knight discloses a method according to the claim 15, wherein the cup-shaped work pieces (14 of Burdean) are used for the production of cartridges cases (See col. 1, lines 15-23 of Burdean).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdean in view of Knight, and further in view of US3728902A, herein referred to as Mccaughey.
Regarding Claim 10, Burdean in view of Knight discloses transfer press according to claim 1.
Burdean in view of Knight is silent in that the ram is adjustable without backlash in a press frame by means of lateral wedge adjustments.
Mccaughey teaches an analogous transfer drive having a lateral wedge adjustment (cam flange) on a ram for the purpose of eliminating wear and backlash (See col. 1, line 51-col. 2, line 6), thereby meeting the limitation of the claimed lateral wedge adjustments configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Burdean in view of Knight, with the lateral wedge adjustment configuration, as taught by Mccaughey, in order to have provided improved elimination of wear and backlash.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdean in view of Knight, and further in view of US 4166372 A, herein referred to as Knight(2).
Regarding Claim 11, Burdean in view of Knight discloses transfer press according to claim 2, characterised in that each side part (16 of Knight) of the ram has a key (32 of Knight) for displacing the ram head (14 of Knight) and/or the ram foot in the depth (See col. 4, lines 21-20 of Knight). 
Burdean in view of Knight is silent wherein having a pivot point for rotating the ram head and/or the ram foot around a horizontal axis.
Knight(2) teaches a pivot point (92) for rotating a ram head around a horizontal axis (See Fig 3 of Knight(2)), for the purpose of aiding vertical movement of a ram (See Claim 6 of Knight(2)), thereby meeting the limitation of the claimed pivot point configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Burdean in view of Knight, with the pivot point configuration, as taught by Knight(2), in order to provide improved aiding of vertical movement of a ram. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725